DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-8, 10-12, 14, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323.
Regarding Claim 1, Walsh et al. discloses a packaged food product having a container (container 10) and a lid (lid 50).  The container (container 10) comprises an inwards raised bead (first ridge 88) at an inner wall (first vertical segment 80) of the container (container 10) adjacent an opening end of the container (container 10).  The lid (lid 50) comprising a recess (inverted substantially u-shaped cross sectional shape section 108) engaged with the inwards raised bead (first ridge 88) at the inner wall (first vertical segment 80) of the container (container 10) with the recess (at third vertical segment 110 of inverted substantially u-shaped cross sectional shape section 108) of the lid (lid 50) (‘514, Column 3, lines 9-20) forms a snap closing between the lid (lid 50) and the container (container 10) (‘514, FIGS. 5-6) (‘514, Column 1, lines 38-41).  The lid (lid 50) further comprises a rim (exaggerated edge 170) at a periphery of the lid (lid 50) such that the lid (lid 50) sits on the opening end of the container (container 10).  The inwards raised bead (first ridge 88) defines a closure junction of the container (container 10) between the container (container 10) and the lid (lid 50).  The packaged food product is capable of being heated in a microwave oven (‘514, Column 4, lines 38-56).

    PNG
    media_image1.png
    649
    1138
    media_image1.png
    Greyscale

Walsh et al. is silent regarding the packaged food product having a disk that covers the lid and the food being a chilled or frozen meal product comprising water. 
Valencia et al. discloses a packaged food product comprising a food comprising a chilled or frozen meal product and water into a container of a packaged food product, defrosting the food, and heating (microwaving) the microwavable packaged food product in an oven (‘607, Paragraphs [0004] and [0021]) without removing the lid from the container with the defrosted food inside then removing the lid from the food container once the cooking/heating process has been completed (‘607, Paragraph [0029]).
Both Walsh et al. and Valencia et al. are directed towards the same field of endeavor of methods of using foods disposed in a microwavable container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Walsh et al. and incorporate a frozen food into the food container, defrost the food, then heat the microwavable food package without removing the lid from the container as taught by Valencia et al. based upon the particular type of food desired to be cooked.  Furthermore, Narumiya et al. discloses that chilled or frozen food products are chilled or frozen to preserve the food and are capable of being defrosted and recooked (‘544, Paragraph [0021]).
Schweinberg et al. discloses a packaged product comprising a container and a lid (utility cover 24) comprising a recess (tray 28) wherein the lid (utility cover 24) comprises a rim (edge of utility cover 24) at the periphery and a disk (identification plate 32) covering the lid (utility cover 24) (‘488, FIG. 1) (‘488, Paragraph [0053]).

    PNG
    media_image2.png
    742
    796
    media_image2.png
    Greyscale

Both Walsh et al. and Schweinberg et al. are directed towards the same field of endeavor of containers closed by a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged product of modified Walsh et al. and incorporate a disk covering the lid since Schweinberg et al. teaches that this was a known configuration of a lid in the container art.
Further regarding Claim 1, Walsh et al. modified with Valencia et al., Narumiya et al., Schweinberg et al., and Strachan is silent regarding a shrink film wrapped around part or all of the packaged food product.
Ly discloses a method comprising packaged food product comprising a frozen or chilled food in a container, defrosting (thawing) the food (‘669, Paragraph [0039]), and incorporating a shrink film (outer film 60) wrapped around part or all of the packaged food product (‘669, FIGS. 7A-7B) (‘669, Paragraphs [0050]-[0051]).

    PNG
    media_image3.png
    689
    1116
    media_image3.png
    Greyscale

Both modified Walsh et al. and Ly are directed towards the same field of endeavor of packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Walsh et al. and incorporate a shrink film wrapped around the packaged food product as taught by Ly in order to provide a protective barrier for the food product (‘669, Paragraph [0050]).
Further regarding Claim 1, Walsh et al. modified with Valencia et al., Narumiya et al., Schweinberg et al., Strachan, and Ly is silent regarding the shrink film being perforated.
Slovut et al. discloses a perforated shrink wrap film (overwrap 28) for making an easy open feature (‘323, Paragraph [0030]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shrink film of modified Walsh et al. and incorporate a performed shrink film as taught by Slovut et al. in order to allow the user to easily open the shrink film when it is desired to access the contents of the food package.
Further regarding Claim 1, the limitations “to create an evacuated state wherein the inwards raised bead is disengaged from the recess,” “configured such that the lid sits on the opening end of the container,” “the closure junction configured to transition from a sealed state to an evacuated state wherein steam from inside the container is released through the closure junction in the evacuated state to outside of the container and the closure junction in the evacuated state separates the recess of the lid and the inwards raised bead of the container to allow for the steam to travel to the outside of the container,” “that is in a wet state when defrosted,” and “the packaged food product is suitable for being heated in a microwave oven without the need of removing the lid from the container” are seen to be recitations regarding the intended use of the “packaged food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Strachan discloses a packaged food product (closed container 1) comprising a container (base 20) and a lid (lid 20), heating the packaged food product (closed container 1) in an oven without removing the lid (lid 20) from the container (base 20) with the food inside, wherein the heating of the packaged food product (closed container 1) comprises evacuating steam from the container (base 20) through a closure junction (outlet opening 28) without opening and removing the lid (lid 20) from the container (base 20) (‘066, FIG. 2) (‘066, Paragraph [0031]).  Both Walsh et al. and Strachan are directed towards the same field of endeavor of packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closure junction of Walsh et al. to incorporate a closure junction in the form of an outlet opening disposed at the closure junction between the container and the lid that allows steam to be evacuated from the container without opening and removing the lid from the container since Strachan teaches that this was a known and conventional way to allow stream to be vented to the exterior atmosphere.
Regarding Claim 2, Walsh et al. discloses the inwards raised bead (first ridge 88) extending around an entire circumference of the inner wall (first vertical segment 80) of the container (container 10) (‘514, FIGS. 5-6).
Regarding Claim 3, Walsh et al. discloses the container not being limited to any particular shape (‘514, Column 2, lines 39-46).  Although Walsh et al. does not explicitly disclose the shape of the container being a bowl, a cup, a beaker, a jar, a ramekin, or a goblet, the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container shape was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 4, Walsh et al. discloses the opening end of the container being round (‘514, Column 2, lines 39-46).
Regarding Claim 5, Walsh et al. discloses the container and the lid being made of a material suitable for being heated in a microwave oven (‘514, Column 4, lines 45-57).
Regarding Claim 6, the container and the lid of Walsh et al. is understood by one of ordinary skill in the art to be rigid (‘514, FIG. 5), i.e. unable to be forced out of shape.
Regarding Claim 7, Walsh et al. discloses the material being steam proof (‘514, Column 1, lines 23-37).
Regarding Claim 8, Walsh et al. discloses the material being plastic (‘514, Column 4, lines 45-57).
Regarding Claim 10, Walsh et al. discloses the lid (lid 50) comprising a circumferential extending neck at the rim (exaggerated edge 170) (‘514, FIG. 5) (‘514, Column 4, lines 18-26).
Regarding Claim 11, Walsh et al. discloses the lid (lid 50) being bent inwards in a direction of the container (container 10) in order to form an indent at a surface of the lid (lid 50) (‘514, FIG. 5).
Regarding Claim 12, Walsh et al. discloses a surface (rounded area 124) of the lid (lid 50) being concave curved towards an inside of the container (container 10) (‘514, FIG. 5) (‘514, Column 3, lines 25-37).
Regarding Claim 14, Schweinberg et al. discloses a packaged product comprising a container and a lid (utility cover 24) comprising a recess (tray 28) wherein the lid (utility cover 24) comprises a rim (edge of utility cover 24) at the periphery and a disk (identification plate 32) nested within a circumferential extending neck at the rim (edge of utility cover 24) (‘488, FIG. 1) (‘488, Paragraph [0053]).  It is noted that the claim does not require the disk to contact the circumferential extending neck at the rim.  Schweinberg et al. teaches incorporating a disk inside the boundaries of the circumferential rim and nested and stacked on a top surface of the lid (utility cover 24), which reads on the claimed disk being nested within a circumferential extending neck at the rim.
Both Walsh et al. and Schweinberg et al. are directed towards the same field of endeavor of containers closed by a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged product of modified Walsh et al. and incorporate a disk nested within a circumferential extending neck at the rim since Schweinberg et al. teaches that this was a known configuration of a lid in the container art.
Regarding Claim 19, the limitations “wherein the lid is configured to interlock with the container to prevent the container from sliding laterally on a surface of the lid” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons enumerated in the rejections of intended use of Claim 1 provided above.  Nevertheless, Walsh et al. discloses the lid (lid 50) being interlocked with the container (container 10) to prevent the container from sliding laterally on a surface of the lid (‘514, FIG. 5).
Regarding Claim 23, Ly discloses the shrink film being wrapped over the entirety of the food package (‘669, FIGS. 7A-7B) (‘669, Paragraphs [0050]-[0051]).  Since the shrink film is wrapped over the entirety of the food package, the proposed modification of Walsh et al. modified with Ly would necessarily entail the shrink wrap being wrapped over the lid of the packaged food product.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Shiffer et al. US 2012/0043326, and Stamper et al. US 2008/0203092.
Regarding Claim 16, Walsh et al. discloses the container and the lid comprising a plastic material (‘514, Column 4, lines 45-57).
Walsh et al. modified with Valencia et al., Narumiya et al., Schweinberg et al., Strachan, Ly, and Slovut et al. is silent regarding the material having a thickness from 0.5 to 5 mm.
Shiffer et al. discloses a microwavable packaged food product (‘326, Paragraph [0015]) comprising a food container and a lid (closure 18) having a lid (closure 18) having a thickness of approximately 0.20 to 0.60 millimeters (‘326, Paragraph [0022]), which overlaps the claimed lid material thickness of between 0.5 to 5 mm.  Stamper et al. discloses a microwavable packaged food product (‘092, Paragraph [0017]) comprising a food container having a thickness between 1.5-2 mm (at wall 61) (‘092, Paragraph [0026]), which overlaps the claimed container material thickness of between 0.5 to 5 mm.
Walsh et al., Shiffer et al., and Stamper et al. are all directed towards the same field of endeavor of packaged food products comprising a container and a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material thickness of the container and lid of Walsh et al. to have the claimed thickness as taught by the thickness of the lid of Shiffer et al. and as taught by the thickness of the container of Stamper et al. since where the claimed range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Shiffer et al. and Stamper et al. teaches that there was known utility in constructing food containers with the claimed thickness.
Further regarding Claim 16, the limitations “wherein the container and the lid comprise a material having a rigidity effective to close the packaged food product upon release of the steam and internal pressure to the outside of the container” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons enumerated in the rejections of intended use of Claim 1 provided above.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  In this particular instance, Walsh et al. teaches making the container and the lid out of the same plastic material as claimed.  Therefore, it would be expected that the container and lid of Walsh et al. would behave in the same manner as claimed and have the same properties as claimed.
Regarding Claim 17, the limitations “wherein the packaged food product is closed by the closure junction returning to the sealed state upon the release of the steam and internal pressure” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons enumerated in the rejections of intended use of Claim 1 provided above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Mittal et al. US 2016/0176614.
Regarding Claim 18, Walsh et al. modified with Valencia, Narumiya et al., Schweinberg et al., Strachan, Ly, and Slovut et al. is silent regarding the container and the lid each having a thickness from 0.8 mm to 2 mm.
Mittal et al. discloses a microwavable food product comprising a container and a lid (‘614, Paragraph [0015]) wherein the container has a thickness of 0.2 mm to 1.5 mm (‘614, Paragraph [0017]), which overlaps the claimed container thickness of from 0.8 mm to 2 mm, and the lid has a thickness of 1 mm to 2.5 mm (‘614, Paragraph [0020]), which overlaps the claimed lid thickness of from 0.8 mm to 2 mm.
Both Walsh et al. and Mittal et al. are directed towards the same field of endeavor of a microwavable food container in combination with a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container and lid thickness to fall within the claimed thickness ranges as claimed as taught by Mittal et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Halbur et al. US 2009/0294528.
Regarding Claim 20, Regarding Claim 20, Schweinberg et al. discloses the lid (cover 24) being made of plastic (‘488, Paragraph [0054]).
Walsh et al. modified with Valencia et al., Narumiya et al., Schweinberg et al., Strachan, Ly, and Slovut et al. is silent regarding the disk (identification plate) also being made of plastic.
Halbur et al. discloses an identification plate made of plastic (‘528, Paragraphs [0019] and [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disk identification plate of Schweinberg et al. and construct the disk identification plate out of plastic as taught by Halbur et la. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Halbur et al. teaches that there was known utility in constructing a disk identification plate from the same material, i.e. plastic, as that of the lid.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Saslekov US 2014/0110411.
Regarding Claim 25, Walsh et al. discloses the container and the lid being fully recyclable (‘514, Column 2, lines 47-55) (‘514, Column 4, lines 45-46).
Walsh et al. modified with Valencia et al. Narumiya et al., Schweinberg et al., Strachan, Ly, and Slovut et al. is silent regarding the disk and the shrink film being fully recyclable.
Saslekov discloses a shrink wrap film, lid, and receptacle that is recyclable (‘411, Paragraph [0044]).
Both modified Walsh et al. and Saslekov are directed towards packaged food products comprising a container and a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of Walsh et al. and incorporate a fully recyclable shrink film as taught by Saslekov in order to make the packaged food product more environmentally friendly.  Although Saslekvov does not explicitly teach a disk that is fully recyclable, it would have been obvious to one of ordinary skill in the art to make all of the components of the packaged food product, including the disk, to be fully recyclable to make the packaged food product more environmentally friendly when disposing of the contents.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607, Narumiya et al. US 2010/0143544, Schweinberg et al. US 2012/0012488, Strachan US 2018/0016066, Ly US 2007/0221669, and Slovut et al. US 2013/0287323 as applied to claim 5 above in further view of Prosise et al. US 4,316,070.
Regarding Claim 26, Walsh et al. discloses a packaged food product comprising a container (container 10) and a lid (lid 50) wherein the container (container 10) and the lid (lid 50) are both made from a microwavable plastic material (‘514, Column 4, lines 45-57).
Modified Walsh et al. is silent regarding the microwavable plastic container and the microwavable plastic lid both being steam proof and waterproof when heated to a cooking temperature of 120°C.
Prosise et al. discloses a cookware in the form of a container for cooking food (‘070, Column 2, lines 44-51) that is two sheets of plastic film heat sealed together (‘070, Column 3, lines 28-42) comprising a steam proof (vapor impermeable), waterproof, and microwave compatible cookware that is unaffected by temperature up to 150°C encountered by contact with a microwave oven (‘070, Column 3, lines 43-52), which reads on the claimed microwavable container and lid being steam proof and waterproof when heated to a cooking temperature of 120°C since Prosise et al. teaches a steam proof and waterproof microwavable cookware container unaffected by temperatures up to 150°C, which indicates that the microwavable cookware container that is steam proof and waterproof would also exhibit the steam proof and waterproof properties as lower temperatures such as at 120°C and below.
Both Walsh et al. and Prosise et al. are directed towards the same field of endeavor of packaged food products comprising a microwavable plastic container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwavable packaged food product made of plastic of Walsh et al. and construct the plastic out of a material that is steam proof and waterproof when heated to a conventional microwave cooking temperature of 120°C as taught by Prosise et al. in order to impart steam proof and waterproof properties to the plastic food container so that the packaged food product does not break apart due to sogginess when cooked at a conventional microwavable temperature such as at 120°C.

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 7-8 of the Remarks that the subject matter of “the closure junction configured to transition from a sealed state to an evacuated state” is an “intended use” that is not given patentable weight and argues that the Federal Circuit confirmed that the phrase “configured to” required purposeful designing and structure to achieve a recited rowing functionality.  Applicant contends that FIG. 2B of applicant’s drawings show inwards raised bead 2 defining a closure junction of the container between container 1 and lid 4 wherein the closure junction is designed to transition from a sealed state to an evacuated state and contends that the mere capability of the cited references to perform the recited function would not be sufficient for obviousness of the claims.  Applicant continues that Walsh is directed to a travel food and liquid container with an airtight seal and that first ridge 88 of the container 10 is an outwards ridge at the external wall of the container 10.  Applicant asserts that first ridge 88 of container 10 is neither inwards raised nor at the internal wall of container 10 and argues that Walsh fails to disclose any container comprising an inwards raised bead at an inner wall of the container adjacent an opening end of the container.  Applicant continues on Page 9 of the Remarks that Walsh teaches a base rim 70 of the base 20 that is received by a U shaped cross sectional section 108 of the rim 100 of the lid 50 wherein first ridge 88 of the base rim 70 engages a second ridge 128 of lid rim 100 forming air pockets 150, 160 above and below the abutting bubbled ridges 88, 128 to provide an airtight seal between base 20 and lid 50.  Applicant argues Walsh does not include any evacuated state wherein steam from inside the container is released through the closure junction in the evacuated state to outside of the container and contends that Walsh fails to disclose any inwards raised bead defining a closure junction of the container between the container and the lid wherein the closure junction is configured to transition from a sealed state to an evacuated state.
Examiner notes that applicant previously made these arguments verbatim on Pages 8-9 of the Remarks filed November 9, 2021.  Examiner initially rebutted these same arguments on Paragraphs 56-57 of the Final Rejection mailed November 16, 2021 and maintains the arguments previously presented on Paragraph 57 of the Final Rejection mailed November 16, 2021, which states that Examiner first notes that the argued limitations are intended use limitations and therefore the prior art only merely need to be capable of performing the intended use functions in the claimed product claims.  Furthermore, while Walsh et al. teaches an airtight seal being formed between the lid and the base (‘514, Column 1, lines 28-32), there is also a teaching of a portion of the lid being provided with an extend lip to permit for easy removal of the lid from the base and the lid lip allowing the user to permit steam to escape with some control to reduce injury to the user when opening the container (‘514, Column 1, lines 32-37).  The disclosure of the lid lip allowing the user to permit steam to escape reads on the evacuated state wherein steam from inside of the container is release through the closure junction.  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that Strachan is directed to a closed container 1 including a lid 20 on a base 10 secured together via flanges 16, 22 of base 10 and lid 20 and that lid 20 of Strachan requires a channel 24 that extends around the perimeter of lid 20, an inlet opening 26 that directs steam from the container into channel 24, and an outlet opening 28 for venting air/steam out of channel 24 and that outlet opening 28 is disposed above or downstream of channel 24 so that hot air and steam that entered channel 24 is released through outlet opening 28.  Applicant argues that Strachan teaches openings along the perimeter of the lid which is allegedly different than the inwards raised bead defining the closure junction.
Examiner argues that Strachan teaches a pocket defining the outlet opening wherein the pocket is disposed on the flange of the lid wherein the pocket is a structure that is involved in allowing steam to be released through the outlet opening (‘066, Paragraph [0034]).  FIG. 5 of the primary reference of Walsh already teaches the claimed inwards raised bead at the inner wall of the container at first ridge 88.  The rejection is based upon a combination of the primary reference of Walsh et al. modified with Strachan as well as several other secondary references.  The prior art combination envisages openings along the perimeter of the container/lid combination where there already is an inward raised bead at first ridge 88 of the primary reference of Walsh et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Examiner notes that applicant’s comments on Pages 10-11 of the Remarks do not specifically and distinctly point out the supposed errors of the Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792